— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered November 4,1982, convicting him of robbery in the first degree and robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgment modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed and matter remitted to the Supreme Court, Kings County, for resentencing in accordance herewith. We have reviewed the record and agree with defendant’s assigned counsel that the plea was properly taken and that there are no meritorious issues which can be raised with respect thereto. However, where a defendant is indicted on several counts in an indictment containing multiple charges, sentence must be pronounced on each count upon which he was convicted (see People v Williams, 67 AD2d 265, affd 50 NY2d 996; People v Licitra, 84 AD2d 539; GPL 380.20). Since that was not done here, defendant must be resentenced. Mangano, J. P., O’Connor, Weinstein and Brown, JJ., concur.